sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








Exhibit 10.1
December 3, 2018
Personal & Confidential
Dennis Kim
1 McVickers Lane
Mendham, NJ 07945


Dear Dennis:
It is my pleasure to offer you the position of Chief Medical Officer for Sesen
Bio, Inc. (“the Company” or “Sesen Bio”) reporting to the Chief Executive
Officer. This letter summarizes important details about your employment, should
you accept this offer (“Letter Agreement”). This Letter Agreement shall be
effective on December 3, 2018, which shall also be your start date (“Effective
Date”)
1.    Title, Position and Duties: You will hold the position of Chief Medical
Officer with the Company, and you will report to the Chief Executive Officer
(“CEO”). You will have such duties and responsibilities as are usually performed
by the Chief Medical Officer of a Delaware corporation, including such duties as
are reasonably and appropriately delegated to you from time to time by the CEO
or the Board of Directors (the “Board”), consistent with your position as Chief
Medical Officer, and you will have the authority and resources consistent with
such position, subject to adjustments in resources consistent with normal
operating decisions of the CEO or the Board in the event of changes in strategy
or programs or any other changes to resources that are reasonable in light of
the Company’s then current financial condition. The Company will not assign any
position, title, duties, or responsibilities to you that are inconsistent with
the position of Chief Medical Officer.
2.    Full-Time and Best Efforts: As Sesen Bio’s Chief Medical Officer, which is
a full-time position, we expect that you will devote substantially all of your
working time to the performance of your Company duties in a satisfactory manner
and to the best of your abilities at all times. You shall not engage in any
other business or occupation during your employment here, including, without
limitation, any activity that conflicts with the interests of the Company,
interferes with the proper and efficient performance of your duties for the
Company, or interferes with your exercise of judgment in the Company’s best
interests. Approval of the CEO and/or Board will be required for you to serve on
other outside boards while you are employed by the Company, including any
outside for-profit boards, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding the foregoing, you will be permitted to
serve




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








as an officer, director or trustee of any charitable, educational or non-profit
organization, without the Company’s prior consent, provided that such services
do not interfere with the performance of your duties to the Company or represent
an actual or apparent conflict of interest with your role at the Company.
3.    Compensation: You shall receive an annualized salary of $420,000 (“Base
Salary”), pro-rated for the calendar year 2018, and paid in accordance with the
Company's standard payroll practices, and subject to all applicable tax
reporting and withholding. As of January 2019, you will be considered for a
merit review in conjunction with your performance review (which generally is
conducted annually) and consistent with the Company’s compensation practices, as
determined by the Board in its sole discretion.
4.Annual Bonus: As of January 2019, you will be eligible for an annual target
bonus of up to 35% of your Base Salary, based upon achievement of both corporate
and individual goals, as determined by the Board or a designed committee of the
Board (“Annual Bonus”), and shall be subject to all applicable tax reporting and
withholding. The determination of whether an Annual Bonus will be granted, and
the amount of any such bonus, will be solely determined by the Board or a
designated committee of the Board in its reasonable good faith discretion. All
Annual Bonuses, if any, will be payable no later than March 15 of the year
following the year in which they were earned. Please note that you must be
employed on the date Annual Bonuses, if any, are paid, in order to be eligible
for and to earn such a payment, as such bonuses also serve as retention
incentives.
5.Stock Option: Subject to and upon approval by the Board or a designated
committee of the Board, you will be granted a nonstatutory stock option to
purchase 425,000 shares of Common Stock, $0.001 par value per share, of the
Company (the “Common Stock”), which option is granted pursuant to the inducement
grant exception under Nasdaq Rule 5635(c)(4) and not pursuant to the Company’s
2014 Stock Incentive Plan (the “Plan”) or any other equity incentive plan of the
Company, as an inducement that is material to your employment with the Company
(the “Inducement Grant”). The Inducement Grant shall have an exercise price
equal to the closing price of the Common Stock on the Nasdaq Global Market on
the date of the Inducement Grant and shall vest as to 25% of the shares subject
to the Inducement Grant on the first anniversary of the date of the Inducement
Grant and as to an additional 6.25% of the shares underlying the Inducement
Grant at the end of each successive three-month period thereafter until the
fourth anniversary of the date of the Inducement Grant. The Inducement Grant
shall be subject to such other terms as are customary for the Company’s options
under the Plan and the previously approved form of stock option agreement under
the Plan. The Board or a designated




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








committee of the Board will consider annually whether to grant additional equity
awards to its employees and you will be eligible to be considered for such
additional annual equity grants.
6.    Employee Benefits; Expenses: The Company offers a comprehensive benefit
package that includes group health, dental and vision plans as well as life and
disability and time-off benefits. Your eligibility to participate in these plans
and receive benefits thereunder is subject to the plan documents governing such
benefits. Notwithstanding the foregoing, you understand and agree that nothing
contained herein will require the Company to establish or maintain any fringe
benefits and any such benefits may be modified, amended, terminated or cancelled
at any time by the Company in its sole and absolute discretion with or without
prior notice. The Company shall reimburse you for up to $2,000 per month for
your commuting expenses, subject to you providing required receipts and the
approval of your expense reimbursement request.
Please also note that all in-kind benefits provided and expenses eligible for
reimbursement under this Letter Agreement shall be provided by the Company or
incurred by you during the time periods set forth in this Letter Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
7.Vacation Time: As a full time employee of the Company, you are eligible for up
to fifteen (15) paid vacation days annually that are accrued on a monthly basis
at a rate of 1.25 days (10 hours) per month of full time employment. The use and
accrual of vacation is governed by the Company’s vacation pay policy in effect
from time to time.
8.Term of Employment; Restrictive Covenant Agreement: It is important for you to
understand that you are an employee “at will”. This means that you have the
right to terminate your employment relationship with Sesen Bio at any time for
any or no reason. Similarly, the Company has the right to terminate its
employment relationship with you at any time for any or no reason. As a
condition of your employment with the Company, you will be required to execute
the enclosed Employee Non-Competition, Non-Solicitation, Confidentiality, and
Assignment Agreement. Your employment and this Letter Agreement will be governed
by the laws of the Commonwealth of Pennsylvania.
9.Severance Benefits: Notwithstanding the foregoing, in the event that Sesen Bio
terminates your employment without “Cause” or you resign with “Good Reason”
(each term as




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








defined below and in either case a “Qualifying Termination”), you will be
eligible for the benefits outlined in sub-paragraphs A or B below (the
“Severance Benefits”), subject to the terms set forth in this Letter Agreement:
A.If a Qualifying Termination occurs: (i) Sesen Bio will pay you severance in
the form of continuation of your Base Salary for a total of 12 months
(“Severance Period”), such amount to be paid in accordance with the Company’s
then current payroll practices, except as otherwise specified in this Letter
Agreement, beginning on the Company’s first regular payroll date that occurs
after the Payment Date (as defined below), and (ii) subject to the terms and
conditions provided for in COBRA, and subject to your timely election of COBRA
and copayment of premium amounts at the active employee’s rate, the Company
shall pay its then current share of premium payments for group health and dental
insurance after the termination date through the earliest of (1) your Severance
Period as outlined above, (2) the date you become employed with benefits
substantially comparable to the benefits provided under the corresponding
Company plan, and (3) the date you become ineligible for COBRA benefits;
provided, however, that such Company-paid premiums may be recorded as additional
income pursuant to Section 6041 of the Internal Revenue Code of 1986, as amended
(the “Code”) and not entitled to any tax qualified treatment to the extent
necessary to comply with or avoid the discriminatory treatment prohibited by the
Patient Protection and Affordable Care Act of 2010 and the Health Care and
Education Reconciliation Act of 2010 or Section 105(h) of the Code. You shall be
responsible for the entire COBRA premium should you elect to maintain this
coverage after the earliest of the dates specified in Sections 9.A.(ii)(1)-(3)
above.
B.
If a Qualifying Termination occurs within twelve (12) months after a Change in
Control Transaction (as defined below), then: (i) you will be eligible for the
same severance payments and COBRA premium assistance as set forth in sections
9.A.i-A.ii above, subject to the same terms, conditions, and limitations as
described therein; and (ii) the vesting of 100% of your then outstanding
unvested equity grants shall be accelerated, such that all unvested equity
grants vest and become fully exercisable or non-forfeitable as of the
termination date for a period of 90 days following the termination date; after
such 90-day period, all unvested equity grants will no longer be exercisable.

For the sake of clarity, it shall not be a “Qualifying Termination” if you
voluntarily resign without Good Reason, your employment terminates For Cause or
your employment terminates because of your death or due to your suffering a
Disability (as defined below).
C.    The Severance Benefits will be subject to the following terms:




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








i.Solely for purposes of Section 409A of the Code, each salary continuation
payment is considered a separate payment.
ii.Any Severance Benefit under this Letter Agreement will begin only upon the
date of your “separation from service” (as defined under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)) which occurs on or
after the date of termination of the employment. To the extent that the
termination of your employment does not constitute a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the
result of further services that are reasonably anticipated to be provided by you
to the Company, or any of its parents, subsidiaries or affiliates, at the time
your employment terminates), any severance benefits payable that constitute
deferred compensation under Section 409A of the Code shall be delayed until
after the date of a subsequent event constituting a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For
purposes of clarification, this section shall not cause any forfeiture of
benefits on your part, but shall only act as a delay until such time as a
“separation from service” occurs.
Further, if you are a “specified employee” (as that term is used in Section 409A
of the Code and regulations and other guidance issued thereunder) on the date
your separation from service becomes effective, any severance benefits payable
hereunder that constitute non-qualified deferred compensation under Section 409A
of the Code shall be delayed until the earlier of (i) the business day following
the six-month anniversary of the date your separation from service becomes
effective, and (ii) the date of your death, but only to the extent necessary to
avoid such penalties under Section 409A of the Code. On the earlier of (A) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (B) your death, the Company shall pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid you prior to that date as described above.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provision of this Letter Agreement is determined to constitute
deferred compensation subject to Section 409A of the Code, but do not satisfy an
exemption from, or the conditions of, Section 409A of the Code.
iii.Sesen Bio’s obligations to make the above Severance Benefits payments will
be contingent upon your execution of and compliance with a release of claims in
a form reasonably acceptable to the Company (the “Release”), which Release must




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








be signed and any applicable revocation period with respect thereto must have
expired by the sixtieth (60th) day following the date of termination (i.e., last
employment day with the Company). The Severance Benefits payments shall be paid
or commence on the first payroll period following the date the waiver and
release becomes effective (the “Payment Date”). Notwithstanding the foregoing,
if the 60th day following the date of termination occurs in the calendar year
following the termination, then the Payment Date shall be no earlier than
January 1 of such subsequent calendar year. In addition, you must comply with
all post-employment obligations, including those in the Employee
Non-Competition, Non- Solicitation, Confidentiality and Assignment Agreement
that you shall sign as a condition of employment, in order to be entitled to the
Severance Benefits. In the event that you are in breach of any post-employment
obligations, the Company shall cease providing the Severance Benefits.
iv.The Company’s obligations to pay or provide the Severance Benefits will be
contingent upon your having tendered your resignation from any position on the
Board, if applicable (and any other boards on which you serve at the request of
the Company), effective as of the date of termination.
v.You agree to give prompt written notice of any reemployment during the
Severance Period or CIC Severance Period that results in eligibility for
comparable medical and dental benefits. If the Company makes any overpayment of
COBRA Benefits, you agree to promptly return any such overpayment to the
Company. The foregoing shall not create any obligation on your part to seek
reemployment after the date of termination of your employment.
10.    Definitions: For purposes of this Letter Agreement, “for Cause” shall
mean the Company has complied with the “Cause Process”, as defined below,
following your committing one or more of the following (each a “Cause
Condition”): (i) an act of material dishonesty involving the Company,
embezzlement, or misappropriation of assets or property of the Company; (ii)
gross negligence or willful misconduct in connection with the performance of
your duties, theft, fraud or breach of fiduciary duty to the Company; (iii) your
willful, sustained, or repeated failure to substantially perform the duties or
obligations of your position (other than due to illness or injury); (iv) a
violation of federal or state securities law; (v) the conviction of a felony or
any crime involving moral turpitude, including a plea of nolo contendere; (vi) a
material breach of any of the Company’s written policies related to conduct,
ethics, equal employment or harassment; or (vii) a material breach of your
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement.




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








“Cause Process” shall mean that (i) the Company reasonably determines, in good
faith, that one of the Cause Conditions has occurred; (ii) the Company notifies
you in writing of the first occurrence of the Cause Condition within thirty (30)
days of the Board becoming aware of such condition; (iii) the Company cooperates
in good faith with your efforts, for a period not less than thirty (30) days
following such notice (the “Cause Cure Period”), to remedy the Cause Condition;
(iv) notwithstanding such efforts, the Cause Condition continues to exist; and
(v) the Company terminates your employment within thirty (30) days after the end
of the Cause Cure Period, provided that the Company will not be required to
provide a Cause Cure Period in the event that a Cause Condition (x) is of the
type described in clauses (iv), (v) or (vi) of the first sentence of this
Section 10; (y) is incapable of being cured; or (z) is required to be publicly
disclosed under applicable securities law or stock exchange rule.
If you cure to the Company’s satisfaction any Cause Condition during the
applicable Cause Cure Period, Cause shall be deemed not to have occurred. If the
Company is not required to provide a Cause Cure Period, the Cause Process will
be satisfied if the Company notifies you in writing of the first occurrence of
the Cause Condition within thirty (30) days of the Board becoming aware of such
condition and terminates your employment within thirty (30) days of such notice.
You are eligible for no more than two “cure” opportunities during your
employment.
“Change in Control Transaction” shall mean (i) a merger or consolidation of the
Company with or into another corporation under circumstances where the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent (50%) of the voting power of the Company or the surviving, resulting or
parent corporation, as the case may be, (ii) a transfer of shares representing
fifty percent (50%) or more of the voting power of the Company to any person who
was not, on the Effective Date, a holder of stock of any class or preference or
any stock option of the Company, (iii) a liquidation of the Company, or (iv) a
sale or other disposition of all or substantially all of the Company’s assets.
“Good Reason” shall mean you have complied with the “Good Reason Process” as
defined below, following the occurrence of one or more of the following events:
(i) any material diminution in your duties, authority or responsibilities, (ii)
any material diminution in your Base Salary; (iii) the relocation of your
primary place of work more than fifty (50) miles from Philadelphia, PA, or (iv)
the material breach by the Company of any provision of this Letter Agreement or
any other employment-related agreement between the Company and you (as defined
below).




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that one of the foregoing “Good Reason” conditions has occurred; (ii) you notify
the Company in writing of the first occurrence of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) you terminate your employment within thirty (30)
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
“Disability” shall mean your inability (as determined by the Company in good
faith) to perform the essential functions of your position due to physical or
mental disability (after taking into account the Company’s obligation to provide
reasonable accommodations in accordance with the Americans with Disabilities Act
of 1990 or analogous state law), which continues for a period of 90 days
(whether or not consecutive) during any 12-month period. In connection with any
determination regarding your possible Disability, you shall have the right to
provide to the Company, and the Company shall consider in good faith, any
physical or mental evaluation performed by a competent physician of your
selection.
11.    Modified Section 280G Cutback: Notwithstanding any other provision of
this Letter Agreement, except as set forth in Section 11.B, in the event that
the Company undergoes a “Change in Ownership or Control” (as defined below), the
following provisions shall apply:
A.The Company shall not be obligated to provide to you any portion of any
“Contingent Compensation Payments” (as defined below) that you would otherwise
be entitled to receive to the extent necessary to eliminate any “excess
parachute payments” (as defined in Section 280G(b)(1) of the Code) for you. For
purposes of this Section 11, the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Payments” and the aggregate amount
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision) of the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Amount.”
B.Notwithstanding the provisions of Section 11.A, no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation Section
1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount of any
additional taxes that would be incurred by you




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








if the Eliminated Payments (determined without regard to this sentence) were
paid to you (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of your “base
amount” (as defined in Section 280G(b)(3) of the Code), and any withholding
taxes). The override of such reduction in Contingent Compensation Payments
pursuant to this Section 11.B shall be referred to as a “Section 11.B Override.”
For purpose of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.
C.For purposes of this Section 11 the following terms shall have the following
respective meanings:
i.“Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
ii.“Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Letter
Agreement or otherwise) to a “disqualified individual” (as defined in Section
280G(c) of the Code) and that is contingent (within the meaning of Section
280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.
D.Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments (the “Potential Payments”)
shall not be made until the dates provided for in this Section 11.D. Within 30
days after each date on which you first become entitled to receive (whether or
not then due) a Contingent Compensation Payment relating to such Change in
Ownership or Control, the Company shall determine and notify you (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 11.B Override is applicable.
Within 30 days after delivery of such notice to you, you shall deliver a
response to the Company (the “Executive Response”) stating either (A) that you
agree with the Company’s determination pursuant to the preceding sentence or (B)
that you




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








disagrees with such determination, in which case you shall set forth (x) which
Potential Payments should be characterized as Contingent Compensation Payments,
(y) the Eliminated Amount, and (z) whether the Section 11.B Override is
applicable. In the event that you fail to deliver an Executive Response on or
before the required date, the Company’s initial determination shall be final. If
you state in the Executive Response that you agree with the Company’s
determination, the Company shall make the Potential Payments to you within three
(3) business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If you state in the Executive Response that you disagree with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Executive Response, you and the Company shall use good faith efforts to resolve
such dispute. If such dispute is not resolved within such 60-day period, such
dispute shall be settled exclusively by arbitration in Pennsylvania, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three (3) business days following
delivery to the Company of the Executive Response, make to you those Potential
Payments as to which there is no dispute between the Company and you regarding
whether they should be made (except for any such Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due). The balance of the Potential Payments shall
be made within three (3) business days following the resolution of such dispute.
E.The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








Payment that must be taken into account by you for purposes of Section 4999(a)
of the Code, and the denominator of which is the actual amount to be received by
you in respect of the applicable Contingent Compensation Payment. For example,
in the case of an equity grant that is treated as contingent on the Change in
Ownership or Control because the time at which the payment is made or the
payment vests is accelerated, the denominator shall be determined by reference
to the fair market value of the equity at the acceleration date, and not in
accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).
F.    The provisions of this Section 11 are intended to apply to any and all
payments or benefits available to you under this Letter Agreement or any other
agreement or plan of the Company under which you receive Contingent Compensation
Payments.
12.    General: By signing below, you represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing or
limiting you from entering into employment with or performing your duties or
responsibilities for the Company, or which is in any way inconsistent with the
terms of this Letter Agreement. You also agree that you will not disclose to
anyone at the Company, bring onto Company premises, or use in the course of your
employment at the Company at any time, any confidential information or trade
secrets belonging to any former employer or to any other entity.
After the Effective Date, this Letter Agreement (and Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement, the plans,
documents, and policies referenced herein) shall constitute our entire agreement
regarding the terms and conditions of your employment with the Company and shall
supersede any prior agreements or other promises or statements (whether oral or
written) regarding the terms of your employment. The terms described herein
cannot be modified except in writing by you and the Company. Failure of either
party to this Letter Agreement to insist upon strict compliance with any of the
terms, covenants or conditions hereof will not be deemed a waiver of such terms,
covenants or conditions. In the event of any inconsistency between this Letter
Agreement and any other contract between the Company and you, including the
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement, the provisions of this Letter Agreement will prevail.
We are thrilled to have you join the leadership team at Sesen Bio. Please
contact me if you have any questions or need more information.






245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

sesenbiodkimemploymen_image1.gif [sesenbiodkimemploymen_image1.gif]








Sincerely,




/s/ Thomas R. Cannell        
Thomas R. Cannell, DVM
President and Chief Executive Officer
I accept the above terms of employment as stated:
/s/ Dennis Kim     12/3/2018    
Dennis Kim, MD, MPH    Date
Enclosure:
•
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement









































[Signature Page to Dennis Kim Employment Letter]




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550